\) 14 CASE) 2iROOWs OCLOS»RG KF Document Ze O 3/05 12 alata mnlaiiieseanidsslase
Civil Action No. 2:20-cv-06298 RGK (Ex)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) Splash News and Picture Agency, LLC c/o Corporation Service
Company

was received by me on July 21, 2020

[7 I personally served the Service Documents on the individual at on

(I left the Service Documents at the individual's residence or usual place of abode with ,a person of
suitable age and discretion who resides there, on (date), and mailed a copy to the individual's last known address;
or

4 i served the Summons In A Civil Action; Complaint; Civil Cover Sheet; Notice of Assignment to United States

judges; Notice to Parties of Court-Directed ADR Program to Kaitlyn Mannix as Client Service Representative and
person authorized to accept - , who is designated by law to accept service of process on behalf of Splash News and
Picture Agency, LLC c/o Corporation Service Company on July 22, 2020 1:23 PM

(7 I returned the Summons In A Civil Action; Complaint; Civil Cover Sheet; Notice of Assignment to United States
Judges; Notice to Parties of Court-Directed ADR Program unexecuted because;

My fees are $ .00 for travel and $ 69.00 for services, for a total of $ 69.00

| declare under penalty of perjury that this information is true.

Werver's signature

Date: 7/24/2020 \c phn

 

Printed name and title

Contracted by Amstar Express, Inc
509 Marin Street, # 237,
Thousand Oaks, CA 91360

__(888) 778-2711

Server's Address

A0440-AL9371
